Citation Nr: 1426015	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-15 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a neck disorder, to include arthritis of the cervical spine.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to July 1987.  The Veteran also served in the Navy reserve from July 1987 to July 2002.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

Although the Veteran's August 2010 claim specifically claimed only service connection for left ear hearing loss, the Board has recharacterized the issue as service connection for bilateral hearing loss as the record reveals a diagnosis of hearing loss for both ears.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim); Ephraim v. Brown, 5 Vet .App. 549, 553 (1993) (holding that VA is "required to consider the veteran's entitlement, on any basis consistent with the claim, to any benefit which could flow from a determination of service connection and to which entitlement is reasonably raised on the record.").

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has a bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385.

2.  The Veteran was exposed to acoustic trauma during service. 

3.  Currently diagnosed bilateral hearing loss is etiologically related to service.
4.  The Veteran has currently diagnosed cervical spine arthritis.

5.  The Veteran sustained a head injury during service.

6.  Symptoms relating to a cervical spine disorder were not chronic in service and have not been continuous since service separation.

7.  Cervical spine arthritis did not manifest in service or within one year of service separation.

8.  The Veteran's cervical spine arthritis is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for cervical spine arthritis have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 


The claim for service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome, further explanation of how VA has fulfilled the duties to notify and assist in regard to the claim for service connection for bilateral hearing loss is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As for the Veteran's claims for service connection for cervical spine arthritis, the notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated September 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements.
The Veteran was also afforded a VA examination in connection with his service connection claim for a cervical spine disorder in February 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's statements, and provides a complete rationale for the opinion stated. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Bilateral sensorineural hearing loss (organic disease of the nervous system) and arthritis are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran contends that he was exposed to loud noises during service.  Specifically, he reports exposure to nuclear submarines, steam turbines, diesel engines, and evaporators.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

Initially, the Board finds that the Veteran currently has a bilateral hearing loss disability for VA purposes.  On the authorized audiological evaluation in February 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
60
50
LEFT
10
10
5
50
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.

The Board finds that the Veteran has a current bilateral hearing loss disability as audiometric test scores were 40 dB or greater in two frequencies in each of the Veteran's ears.  

The Board further finds that the Veteran was exposed to acoustic trauma in service.  The Veteran has consistently stated that he was exposure to nuclear submarines, steam turbines, diesel engines, and evaporators.  His DD Form 214 reflects that he served as a submarine nuclear propulsion plan supervisor.  The Board finds that the Veteran's competent lay accounts of having been exposed to loud noises are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds in-service acoustic trauma.

The Board also finds that currently diagnosed bilateral hearing loss is etiologically related to service.  The Veteran was afforded a VA audiological examination in February 2012 to assist in determining the nature and etiology of his hearing loss disorder.  The VA examiner interviewed the Veteran, reviewed the claims file, and conductive audiometric testing.  The examiner diagnosed bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was at least as likely as not caused by or a result of service.  In support of this opinion, the examiner noted that the Veteran reported exposure to noise during service and there were temporary threshold shifts noted in 1983 and 1985, which, according to the examiner indicated some exposure to hazardous noise.  In this regard, the Board notes that a January 1978 service entrance examination report revealed normal hearing acuity.  In audiometric tests conducted in 1983 and 1985, however, auditory thresholds were noted to be 40 decibels at the 4000 hertz frequency in 1983 and 45 decibels at the 4000 hertz frequency in 1985.  The Board finds the February 2012 VA medical opinion to be highly probative.  As such, the Board finds that the evidence of record weighs in favor of a finding that currently diagnosed bilateral hearing loss is etiologically related to service.  Accordingly, service connection for bilateral hearing loss is warranted.

Service Connection for a Neck Disorder

The Veteran contends his current neck disorder is related to an in-service head injury sustained during active duty service in the spring of 1982.  The Board notes that service connection for traumatic brain injury (claimed as head injury) was granted in a May 2012 rating decision.

The Board finds that the Veteran has currently diagnosed cervical spine arthritis, confirmed by x-ray findings.  See February 2012 VA spine examination report.   
Next, the Board finds that symptoms relating to a cervical spine disorder were not chronic in service.  Service treatment records reveal that, in 1982, the Veteran was struck on the back of the head by a heavy object, resulting in a laceration of the occiput and requiring 37 stiches.  There was no loss of consciousness, but a headache was reported.  Symptoms relating to a neck disorder were also not reported at that time.  Subsequent records, to include in-service reports of medical examination dated November 1982, November 1985, and April 1987 (separation examination) reveal normal clinical evaluations of the Veteran's spine.  In a November 1982 report of medical history, completed by the Veteran, he noted that he sustained a head injury, but reported "no problems" associated with the injury.  Subsequent reports of medical history also do not reveal notations by the Veteran of any neck pain or cervical spine symptoms.  For these reasons, the Board finds that symptoms of a cervical spine disorder were not chronic in service.

The Board further finds that symptoms relating to a cervical spine disorder have not been continuous since service separation and did not manifest within one year of service separation.  In this regard, the Veteran was first diagnosed with cervical spine arthritis in 2012, approximately 25 years after active duty service.  

Moreover, although the Veteran now contends that he has experienced continuous symptoms of neck pain since the 1982 in-service head injury, the Board finds that the Veteran's statements are not credible as they are inconsistent and outweighed by other evidence of record.  In this regard, service treatment records are negative for any complaints, treatment, or diagnosis for a neck disorder.  Further, in-service medical evaluations (for the Veteran's period of Reserve service) do not demonstrate complaints or diagnoses of a neck disorder.  Specifically, reports of medical examination in April 1988, June 1990, July 1993, July 1998, and October 1998 show that the Veteran's spine was "normal" on clinical evaluation.  The Board finds that, had the Veteran been experiencing continuous symptoms of neck pain or soreness since the 1982 injury, it is reasonable to assume that he would have reported some of these symptoms during these medical evaluations.  

Moreover, during the February 2010 VA examination, the Veteran reported that he was seen by a chiropractor beginning in the "late 1980s" regarding neck pain.  In a September 2010 report of contact, the Veteran's chiropractor's office informed the RO that all records relating to the Veteran had been destroyed as the Veteran had not been treated for anything in 16 years.  The Board finds that this evidence weighs against the Veteran's claim.  Although the Veteran may have sought chiropractic treatment in the late 1980s, he has not sought treatment for a neck disorder in over 16 years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service).  For these reasons, the Board finds that symptoms of a neck disorder have not been continuous since service separation.

The Board further finds that currently diagnosed cervical spine arthritis is not etiologically related to service.  The Veteran was afforded a VA examination in February 2012.  The examiner reviewed the claims file, interviewed the Veteran, performed a physical examination, and reviewed x-ray findings.  The examiner diagnosed generalized cervical spine arthritis.  Further, the examiner noted that the in-service blow to the head did not render the Veteran unconscious at the time and there were no complaints of a sore neck until many years after the in-service head injury.  The examiner noted that service treatment records made no mention of any neck disorder.  According to the examiner, a sore or stiff neck and x-ray findings, such as the kind described by the Veteran, were common.  Although the examiner stated that it was "possible" that the Veteran's minor neck disorder was related to the in-service head injury, the examiner opined that "it is less likely than it is likely."  The Board finds the February 2012 VA medical opinion to be highly probative as the opinion considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinion stated. 

The Board has reviewed the remaining evidence of record, to include post-service private and VA treatment records; however, this evidence does not reference the Veteran's neck disorder and does not contain an opinion as to the etiology of the Veteran's cervical spine disorder.  

 The Board has also considered the Veteran's statements purporting to relate his current cervical spine disorder to the in-service head injury.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the complex disorder of cervical spine arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Arthritis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current cervical spine arthritis is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

For the reasons stated above, the only competent and probative evidence addressing whether cervical spine arthritis is etiologically related to service, is the February 2012 VA medical opinion.  The Board, therefore, finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disorder, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a neck disorder, to include arthritis of the cervical spine, is denied. 




REMAND

In regard to the claim for service connection for hypertension, the Veteran essentially contends that his currently diagnosed hypertension was incurred during service, to include during periods of reserve service from July 1987 to July 2002, involving active duty for training (ACDUTRA).

The Board notes that private treatment records reflect a current diagnosis of hypertension.

Further, reserve service reports of medical examination show that the Veteran had elevated blood pressure readings on several occasions.  For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Reserve service medical records reflect the following blood pressure readings:  December 1997 (142/90); May 2000 (146/102); and June 2001 (172/118).  These readings reflect a diagnosis of hypertension during the Veteran's period of reserve service.  That notwithstanding, service connection is permitted only when an individual was disabled from a disease incurred or aggravated during active duty or ACDUTRA.  See 38 U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6.  

The record includes an October 1998 Statement of Service for Naval Reserve Retirement which reflects the Veteran's periods of active duty, INACDUTRA, and ACDUTRA from March 1978 to July 1998.  The Board notes, however, that this document does not address periods of ACDUTRA from July 1998 to July 2002, which is especially relevant given the Veteran's high blood pressure readings during that time.  As such, the Board finds that all periods of ACDUTRA should be verified.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a new VCAA notice letter.  The letter should specifically advise the Veteran of the law and regulations which provide governing criteria for service connection based on ACDUTRA, to include applicability of the presumption of soundness, the presumption of aggravation, and presumptions of service connection for diseases defined as chronic, when a claim is based on ACDUTRA. 

2.  Confirm the Veteran's reserve service and verify his dates of ACDUTRA using any reserve service records, to include service treatment records, personnel records, administrative records, personnel assignment sheets, documents verifying types and dates of service, and the like from July 1987 to July 2002.  

The AOJ should specifically determine whether the Veteran was on ACDUTRA during periods which reflect any elevated blood pressure readings.  See Reports of Medical Examination dated December 1997; May 2000; and June 2001.  All attempts to obtain this data, and any responses received, should be documented in the claims file.

3.  Thereafter, undertake any additional development deemed necessary, including the procurement of a VA medical examination and/or opinion.  Then, readjudicate the issue of service connection for hypertension.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


